Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
                                                    Response to Amendment
Applicant’s amendment, filed 03/29/2022, has been entered and carefully considered. Claims 1, 9, 17 and 24 are amended. Claims 1-30 are currently pending.
The terminal disclaimer filed 03/29/2022 has been considered and approved by office.

                                                Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 9-11, 17-18 and 24-25 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Davydov et al. (US 2013/0286997 A1) in view of Nazar et al. (US 2013/0039332 A1).
Regarding claim 1, Davydov discloses a system comprising: a plurality of more than two wireless transceiver devices (BTSs) of a radio access network (RAN) (Fig. 1 discloses a multiuser system with plurality of antenna for transmission, a plurality of infrastructure node 112, infrastructure node 114, and infrastructure node 128 all sharing the same cell identifier (ID) using a wireless communication system operate according to various listed network in paragraph 0015), the plurality of BTSs distributed throughout a coverage area without cells (Paragraph 0017 disclose  wireless communication system 100, an eNodeB and one or more RRH infrastructure nodes may behave as a distributed antenna system (DAS) implementing multiple-input, multiple-output (MIMO) signal processing all having a common cell identifier (ID). For example, to implement MIMO communications in a DAS system 110, infrastructure node 112 may have a first set of antennas 116 (antennas 1 through 4), infrastructure node 114 may have a second set of antennas 118 (antennas 5 through 6), and infrastructure node 128 may have a third set of antennas 130 (antennas 7 through 8). The three sets of antennas transmit coordinated signals via a first transmission link (L1) 120, a second transmission link (L2) 122, and a third transmission link (L3) 122 to the antenna 126 of the mobile station 124. The infrastructure node eNB 112, infrastructure node RRH 114 and infrastructure node RRH 128 may all be assigned the same cell ID such as Cell ID-1 as shown in FIG. 1 in a distributed antenna system (DAS) 110), wherein one three or more of the plurality of BTSs share a same 3GPP standard protocol time/frequency reference (Fig. 1, Fig. 3 disclose a diagram of a downlink control channel structure within a downlink subframe in accordance with one or more embodiments will be discussed. The downlink control channel structure of FIG. 3 may be utilized in a Distributed Antenna System (DAS) such as the communication system 100 of FIG. 1 and FIG. 2. Distributed Antennas Systems with a common Cell ID configuration is considered as one of the possible network deployment scenario in the 3GPP LTE-Advanced standard and beyond. In such configurations, the distributed antennas embodied in the remote radio units (RRUs) or remote radio heads (RRHs), such as the RRH infrastructure node 114 or RRH infrastructure node 128 of FIG. 1), wherein one three or more of the plurality of BTSs are configured to send a plurality of training signals between them (Paragraphs 0020, 0023, 0026, 0028-0030 disclose in the simultaneous transmission mode, each of the RRH infrastructure nodes transmits its own control channel on the common (the same) resources. The channel coding and modulation may follow a conventional design, but to enhance the performance of the control channel, advanced MIMO schemes such as open-loop MIMO with precoding cycling, closed-loop single-user or closed loop multi-user MIMO may be applied for multiple antenna transmission. To assist channel estimation in such MIMO schemes, Demodulation Reference Signals (DRS) or Common Reference Signals (CRS) as defined in a Long Term Evolution (LTE) standard, may be transmitted within ePDCCH region 312. The demodulation reference signals are spatially pre-coded (beamformed) in the same way as control signals are spatially pre-coded).
 Davydov does not disclose wherein the training signals are processed to estimate a plurality of radio frequency (RF) calibration coefficients.
In an analogous art, Nazar discloses wherein the training signals are processed to estimate a plurality of radio frequency (RF) calibration coefficients (Fig. 2 and paragraph 0064 disclose the eNodeB scheduler (or any other network node) may split the WTRUs for MU-MIMO operation into multiple (e.g., two) groups based on their spatial correlation, and assign each group of WTRUs to a different CDM group (i.e., the antenna ports that are multiplexed onto the same frequency resource using OCCs).  The eNodeB may inform the WTRUs (beacon stations in each group their assigned DM RS CDM group either semi-statically or dynamically using layer 3, 2, or 1 signaling. Paragraph 0069 discloses the MU-MIMO operation may be performed with unequal bandwidths, (i.e., resources of unequal bandwidth may be allocated to the WTRUs paired for MU-MIMO).  In order to enhance MU-MIMO operation, the largest transmission bandwidth among those WTRUs paired for MU-MIMO operation may be signaled to all co-scheduled WTRUs within the same CDM group.  The WTRU may use this information to generate the scrambling sequence applied on the DM RS, improve the interference measurement based on the knowledge of the MU-MIMO co-scheduled interferer, calculate the channel state information (CSI) feedback by taking into account the interference caused by the MU-MIMO co-scheduled WTRU, enhance channel estimation using the DM RS information of the MU-MIMO co-scheduled interferer, and the like. See Fig 1A-2 and 16). Therefore, it would have been obvious to one of ordinary skill in the art to provide the technique of Nazar to the system of Davydov to provide method and apparatus for multiple-input multiple-output (MIMO) transmissions where a wireless transmit/receive unit (WTRU) receives a downlink transmission from an eNodeB including a plurality of spatial layers transmitted to a plurality of WTRUs paired for multi-user MIMO to improve the data coverage (Abstract, Nazar).
Claims 9, 17 and 24 comprises substantially similar limitations as claimed above in claim 1, claimed as a method/system implemented with a RAN comprising the steps performed by a RAN (Steps recited in claim 1).
Regarding claims 2  and 10, Nazar discloses wherein a downlink (DL) channel state information (CSI) is derived from an uplink (UL) CSI using the RF calibration coefficients and exploiting UL and DL channel reciprocity (Fig. 2 and paragraph 0064 disclose the eNodeB scheduler (or any other network node) may split the WTRUs for MU-MIMO operation into multiple (e.g., two) groups based on their spatial correlation, and assign each group of WTRUs to a different CDM group (i.e., the antenna ports that are multiplexed onto the same frequency resource using OCCs).  The eNodeB may inform the WTRUs (beacon stations in each group their assigned DM RS CDM group either semi-statically or dynamically using layer 3, 2, or 1 signaling. Paragraph 0069 discloses the MU-MIMO operation may be performed with unequal bandwidths, (i.e., resources of unequal bandwidth may be allocated to the WTRUs paired for MU-MIMO).  In order to enhance MU-MIMO operation, the largest transmission bandwidth among those WTRUs paired for MU-MIMO operation may be signaled to all co-scheduled WTRUs within the same CDM group.  The WTRU may use this information to generate the scrambling sequence applied on the DM RS, improve the interference measurement based on the knowledge of the MU-MIMO co-scheduled interferer, calculate the channel state information (CSI) feedback by taking into account the interference caused by the MU-MIMO co-scheduled WTRU, enhance channel estimation using the DM RS information of the MU-MIMO co-scheduled interferer, and the like. See Fig 1A-2 and 16). Therefore, it would have been obvious to one of ordinary skill in the art to provide the technique of Nazar to the system of Davydov to provide method and apparatus for multiple-input multiple-output (MIMO) transmissions where a wireless transmit/receive unit (WTRU) receives a downlink transmission from an eNodeB including a plurality of spatial layers transmitted to a plurality of WTRUs paired for multi-user MIMO to improve the data coverage (Abstract, Nazar).
Regarding claims 3, 11, 18 and 25,  Nazar discloses wherein a DL CSI is derived from a UL CSI using the RF calibration coefficients and exploiting UL and DL channel reciprocity (Fig. 2 and paragraph 0064 disclose the eNodeB scheduler (or any other network node) may split the WTRUs for MU-MIMO operation into multiple (e.g., two) groups based on their spatial correlation, and assign each group of WTRUs to a different CDM group (i.e., the antenna ports that are multiplexed onto the same frequency resource using OCCs).  The eNodeB may inform the WTRUs (beacon stations in each group their assigned DM RS CDM group either semi-statically or dynamically using layer 3, 2, or 1 signaling); and the UL CSI is determined from a plurality of UL transmissions received by a subset or all of the plurality of BTSs from a one or more of a plurality of antennas of a one or more of a plurality of user equipment devices (UEs) (Fig. 2 and paragraph 0064 disclose the eNodeB scheduler (or any other network node) may split the WTRUs for MU-MIMO operation into multiple (e.g., two) groups based on their spatial correlation, and assign each group of WTRUs to a different CDM group (i.e., the antenna ports that are multiplexed onto the same frequency resource using OCCs).  The eNodeB may inform the WTRUs (beacon stations in each group their assigned DM RS CDM group either semi-statically or dynamically using layer 3, 2, or 1 signaling. Paragraph 0069 discloses the MU-MIMO operation may be performed with unequal bandwidths, (i.e., resources of unequal bandwidth may be allocated to the WTRUs paired for MU-MIMO).  In order to enhance MU-MIMO operation, the largest transmission bandwidth among those WTRUs paired for MU-MIMO operation may be signaled to all co-scheduled WTRUs within the same CDM group.  The WTRU may use this information to generate the scrambling sequence applied on the DM RS, improve the interference measurement based on the knowledge of the MU-MIMO co-scheduled interferer, calculate the channel state information (CSI) feedback by taking into account the interference caused by the MU-MIMO co-scheduled WTRU, enhance channel estimation using the DM RS information of the MU-MIMO co-scheduled interferer, and the like. See Fig 1A-2 and 16). Therefore, it would have been obvious to one of ordinary skill in the art to provide the technique of Nazar to the system of Davydov to provide method and apparatus for multiple-input multiple-output (MIMO) transmissions where a wireless transmit/receive unit (WTRU) receives a downlink transmission from an eNodeB including a plurality of spatial layers transmitted to a plurality of WTRUs paired for multi-user MIMO to improve the data coverage (Abstract, Nazar).

Claims 4-6, 12-14, 19-21 and 26-28 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Davydov et al. (US 2013/0286997 A1) in view of Nazar et al. (US 20130039332 A1) and further in view of Koo et al. (US 2007/0206504 A1).

Regarding claims 4, 12, 19 and 26, the combination of Davydov and Nazar don’t disclose the  wherein the RF calibration coefficients are used to precondition a matrix of UL CSI to obtain a matrix of DL CSI.  In an analogous art, Koo discloses wherein the RF calibration coefficients are used to precondition a matrix of UL CSI to obtain a matrix of DL CSI (paragraph 0025 discloses for RF calibration, a first station (STA) sends a calibration request to a second STA, and the second STA sends a sounding packet to the first STA.  The first STA receives the sounding packet, performs at least one channel measurement and performs calibration based on the channel measurement.  Alternatively, the first STA and the second STA may exchange sounding packets and the second STA may send channel measurement (channel estimates) to the first STA). Therefore, it would have been obvious to one of ordinary skill in the art to provide the technique of Koo to the modified system of Davydov and Nazar to provide the present invention is related to a method and apparatus for calibration and channel state feedback to support transmit beamforming in a multiple-input multiple-output (MIMO) system (Abstract, Koo). 

Regarding claims 5, 13, 20 and 27, Davydov does not disclose the mechanism of claims 5, 13, 20 and 27.  Nazar discloses the UL CSI is determined from a plurality of UL transmissions received by a subset or all of the plurality of BTSs from a one or more of a plurality of antennas of a one or more of a plurality of UEs (Fig. 2 and paragraph 0064 disclose the eNodeB scheduler (or any other network node) may split the WTRUs for MU-MIMO operation into multiple (e.g., two) groups based on their spatial correlation, and assign each group of WTRUs to a different CDM group (i.e., the antenna ports that are multiplexed onto the same frequency resource using OCCs).  The eNodeB may inform the WTRUs (beacon stations in each group their assigned DM RS CDM group either semi-statically or dynamically using layer 3, 2, or 1 signaling. Paragraph 0069 discloses the MU-MIMO operation may be performed with unequal bandwidths, (i.e., resources of unequal bandwidth may be allocated to the WTRUs paired for MU-MIMO).  In order to enhance MU-MIMO operation, the largest transmission bandwidth among those WTRUs paired for MU-MIMO operation may be signaled to all co-scheduled WTRUs within the same CDM group.  The WTRU may use this information to generate the scrambling sequence applied on the DM RS, improve the interference measurement based on the knowledge of the MU-MIMO co-scheduled interferer, calculate the channel state information (CSI) feedback by taking into account the interference caused by the MU-MIMO co-scheduled WTRU, enhance channel estimation using the DM RS information of the MU-MIMO co-scheduled interferer, and the like. See Fig 1A-2 and 16). Therefore, it would have been obvious to one of ordinary skill in the art to provide the technique of Nazar to the system of Davydov to provide method and apparatus for multiple-input multiple-output (MIMO) transmissions where a wireless transmit/receive unit (WTRU) receives a downlink transmission from an eNodeB including a plurality of spatial layers transmitted to a plurality of WTRUs paired for multi-user MIMO to improve the data coverage (Abstract, Nazar).
The combination of Davydov and Nazar don’t disclose the  wherein the RF calibration coefficients are used to precondition a matrix of UL CSI to obtain a matrix of DL CSI.  
In an analogous art, Koo discloses wherein the RF calibration coefficients are used to precondition a matrix of UL CSI to obtain a matrix of DL CSI (paragraph 0025 discloses for RF calibration, a first station (STA) sends a calibration request to a second STA, and the second STA sends a sounding packet to the first STA.  The first STA receives the sounding packet, performs at least one channel measurement and performs calibration based on the channel measurement.  Alternatively, the first STA and the second STA may exchange sounding packets and the second STA may send channel measurement (channel estimates) to the first STA). 
Therefore, it would have been obvious to one of ordinary skill in the art to provide the technique of Koo to the modified system of Davydov and Nazar to provide the present invention is related to a method and apparatus for calibration and channel state feedback to support transmit beamforming in a multiple-input multiple-output (MIMO) system (Abstract, Koo). 
Regarding claim 6, 14, 21 and 28, Nazar discloses the UL CSI is determined from a plurality of UL transmissions received by a subset or all of the plurality of BTSs from a one or more of a plurality of antennas of a one or more of a plurality of UEs (Fig. 2 and paragraph 0064 disclose the eNodeB scheduler (or any other network node) may split the WTRUs for MU-MIMO operation into multiple (e.g., two) groups based on their spatial correlation, and assign each group of WTRUs to a different CDM group (i.e., the antenna ports that are multiplexed onto the same frequency resource using OCCs).  The eNodeB may inform the WTRUs (beacon stations in each group their assigned DM RS CDM group either semi-statically or dynamically using layer 3, 2, or 1 signaling. Paragraph 0069 discloses the MU-MIMO operation may be performed with unequal bandwidths, (i.e., resources of unequal bandwidth may be allocated to the WTRUs paired for MU-MIMO).  In order to enhance MU-MIMO operation, the largest transmission bandwidth among those WTRUs paired for MU-MIMO operation may be signaled to all co-scheduled WTRUs within the same CDM group.  The WTRU may use this information to generate the scrambling sequence applied on the DM RS, improve the interference measurement based on the knowledge of the MU-MIMO co-scheduled interferer, calculate the channel state information (CSI) feedback by taking into account the interference caused by the MU-MIMO co-scheduled WTRU, enhance channel estimation using the DM RS information of the MU-MIMO co-scheduled interferer, and the like. See Fig 1A-2 and 16). Therefore, it would have been obvious to one of ordinary skill in the art to provide the technique of Nazar to the system of Davydov to provide method and apparatus for multiple-input multiple-output (MIMO) transmissions where a wireless transmit/receive unit (WTRU) receives a downlink transmission from an eNodeB including a plurality of spatial layers transmitted to a plurality of WTRUs paired for multi-user MIMO to improve the data coverage (Abstract, Nazar).
The combination of Davydov and Nazar don’t disclose the  wherein the RF calibration coefficients are used to precondition a matrix of UL CSI to obtain a matrix of DL CSI.  
In an analogous art, Koo discloses wherein the RF calibration coefficients are used to precondition a matrix of UL CSI to obtain a matrix of DL CSI (paragraph 0025 discloses for RF calibration, a first station (STA) sends a calibration request to a second STA, and the second STA sends a sounding packet to the first STA.  The first STA receives the sounding packet, performs at least one channel measurement and performs calibration based on the channel measurement.  Alternatively, the first STA and the second STA may exchange sounding packets and the second STA may send channel measurement (channel estimates) to the first STA), the matrix of DL CSI is used to precode a plurality of radio signals transmitted concurrently by the plurality of BTSs. (Figs. 2-3, paragraphs 0025-0026 disclose after receiving the sounding packet from STA B, STA A performs MIMO channel measurement (step 206).  STA A then calculates a correction vector for the channel based on the MIMO channel measurement and applies it for calibration at STA A (step 208).  STA A may send a correction vector to STA B for calibration at STA B. Methods for computing calibration matrices based upon measurements of the sounding packet are explained with reference to FIG. 3. Paragraphs 0036-0038 disclose after initiation of the calibration procedure, STA A sends a sounding packet to STA B which includes training sequence to allow it to calculate a channel estimation as shown in step 306. Further  step 312 shows that STA A calculates calibration matrices for STA A and STA B from the channel estimate 310 (UL CSI). Thus step 316 discloses the STA A applies the calibration matrix for STA A (obtain the matrix of downlink CSI). 
Therefore, it would have been obvious to one of ordinary skill in the art to provide the technique of Koo to the modified system of Davydov and Nazar to provide the present invention is related to a method and apparatus for calibration and channel state feedback to support transmit beamforming in a multiple-input multiple-output (MIMO) system (Abstract, Koo). 

Claims 8, 16, 23 and 30 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Davydov et al. (US 2013/0286997 A1) in view of Nazar et al. (US 20130039332 A1) and further in view of Nammi et al. (US 2014/0245095 A1).
Regarding claims 8, 16, 23 and 30, Davydov and Nazar do not specifically disclose wherein the plurality of BTSs are interconnected to a centralized processor (CP). In an analogous art, Nammi discloses wherein the plurality of BTSs are interconnected to a centralized processor (CP) (paragraph 0065 disclose for MIMO transmission, a codebook of precoding vectors and wireless terminal is used to precode the different layers that are transmitted to the wireless terminal through the plurality of different antennas). Therefore, it would have been obvious to one of ordinary skill in the art to provide the technique of Nammi to the modified system of Davydov and Nazar to provide a method of transmitting data from a wireless network node over a MIMO channel to a wireless terminal may include transmitting first and second transport data blocks to the wireless terminal over the MIMO channel using a first time-frequency-resource-element to enhance signal strength and overcome interference and error rates (Abstract, Nammi).


Allowable Subject Matter
Claims 7, 15, 22 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hwang et al. (US 2008/0227422 A1) disclose a multiple antenna system (MAS) with multiuser (MU) transmissions ("MU- MAS") see Fig. 1 and paragraph 0039 disclose multi antenna system includes transmitting entity and receiving entity). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROMANI OHRI/Primary Examiner, Art Unit 2413